Exhibit 10.1
$800,000,000
NII Capital Corp.
10% Senior Notes due 2016
Guaranteed by the Guarantors Named Herein
PURCHASE AGREEMENT
August 13, 2009

 



--------------------------------------------------------------------------------



 



August 13, 2009
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     NII Capital Corp., a Delaware corporation (the “Company”), proposes to
issue and sell to the several parties named in Schedule I hereto (the “Initial
Purchasers”) $800,000,000 principal amount of its 10% Senior Notes due 2016 (the
“Notes”) to be issued pursuant to the provisions of an Indenture to be dated as
of August 18, 2009 (the “Indenture”) among the Company, NII Holdings, Inc. (the
“Parent”) and the entities listed on Schedule III hereto as guarantors
(collectively, and together with Parent, the “Guarantors”) and Wilmington Trust
Company, as trustee (the “Trustee”), and jointly and severally guaranteed on a
senior unsecured basis by the Guarantors (the “Guarantees,” and, together with
the Notes, the “Securities”).
     The Securities will be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to qualified
institutional buyers in compliance with the exemption from registration provided
by Rule 144A under the Securities Act and in offshore transactions in reliance
on Regulation S under the Securities Act (“Regulation S”).
     The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated as of the
Closing Date (as defined herein) among the Company, the Guarantors and the
Initial Purchasers (the “Registration Rights Agreement”).
     In connection with the sale of the Securities, the Company and the
Guarantors have prepared a preliminary offering memorandum (the “Preliminary
Memorandum”) and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of the terms
of the Securities, the terms of the offering and a description of the Company
and the Guarantors. For purposes of this Agreement, “Additional Written Offering
Communication” means any written communication (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Securities other than the Preliminary Memorandum or the Final
Memorandum, and “Time of Sale Memorandum” means the Preliminary

 



--------------------------------------------------------------------------------



 



Memorandum together with the Additional Written Offering Communications, if any,
each identified in Schedule IV(a) hereto. As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein. For purposes of this
Agreement, the term “Applicable Time” is 2:43 p.m. on August 13, 2009. The terms
“supplement,” “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communications shall include all documents
subsequently filed by the Parent with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.
     1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you that:
     (a) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder, (ii) the Time of Sale Memorandum
does not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Applicable Time and on the Closing Date (as defined in
Section 4), the Time of Sale Memorandum, as then amended or supplemented by the
Parent or the Company, if applicable, will not, contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) none of the Additional Written Offering
Communications, including without limitation any electronic roadshow, identified
in Schedule IV(b) hereto conflict with the information contained in the Time of
Sale Memorandum or the Final Memorandum and each such Additional Written
Offering Communication, as supplemented by and taken together with the Time of
Sale Memorandum, as of the Applicable Time, did not include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (iv) the Final Memorandum, in the form used by the
Initial Purchasers to confirm sales and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were

2



--------------------------------------------------------------------------------



 



made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company or the Parent in writing by such
Initial Purchaser through you expressly for use therein.
     (b) Except for the Additional Written Offering Communications, if any,
identified in Schedule IV hereto, and electronic roadshows, if any, furnished to
you before first use, the Company and the Guarantors have not used or referred
to, and will not, without your prior consent, use or refer to, any Additional
Written Offering Communication.
     (c) Each of the Parent and the Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Time of Sale
Memorandum and the Final Memorandum and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect on the Parent, the Company and the
subsidiaries of the Parent listed on Schedule II (each, a “Subsidiary” and
collectively, the “Subsidiaries”), taken as a whole (a “Material Adverse
Effect”).
     (d) Each of the Subsidiaries has been duly organized, is validly existing
as a corporation or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its incorporation or organization
(to the extent that such jurisdiction recognizes the legal concept of good
standing), has the power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and the Final Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction (to the extent that such jurisdiction recognizes the legal concept
of good standing) in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect. All of the issued shares of capital stock, membership interests
or equity interests, as the case may be, of the Company and each Subsidiary have
been duly and validly authorized and issued, are fully paid and non-assessable
(to the extent that such jurisdiction recognizes the legal concept of
non-assessability) and except as set forth on Schedule II are owned directly or
indirectly by the Parent and, except as described on Schedule II or in the Time
of Sale Memorandum and the Final Memorandum, are free and clear of all liens,
encumbrances, equities or claims. The Subsidiaries listed on

3



--------------------------------------------------------------------------------



 



Schedule II are all of the subsidiaries of the Parent other than the Company and
inactive subsidiaries.
     (e) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.
     (f) The Parent has an authorized capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum and all of the issued and outstanding
shares of capital stock of the Parent have been duly authorized and are validly
issued, fully paid and non-assessable.
     (g) The Notes have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to the effects of applicable
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
and the registered holders of the Securities will be entitled to the benefits of
the Indenture and the Registration Rights Agreement.
     (h) The Guarantee by each Guarantor set forth in the Indenture has been
duly authorized by such Guarantor and, when the Indenture has been executed and
delivered by the parties thereto as of the Closing Date and the Securities have
been delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will be a valid and binding obligation of such
Guarantor, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability.
     (i) Each of the Indenture and the Registration Rights Agreement has been
duly authorized by the Company and each Guarantor and, when executed and
delivered by the parties thereto as of the Closing Date (as defined in
Section 4), will be a valid and binding agreement of the Company and each
Guarantor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity and except as
rights to indemnification and contribution under the Registration Rights
Agreement may be limited under applicable law.
     (j) The execution and delivery by the Company and each Guarantor of, and
the performance by the Company and each Guarantor of

4



--------------------------------------------------------------------------------



 



their respective obligations under, this Agreement, the Indenture, the
Registration Rights Agreement and the Securities will not contravene any
provision of (i) applicable law, (ii) the certificate of incorporation or
by-laws of the Company and the Guarantors or (iii) any agreement or other
instrument binding upon the Parent, the Company or any of the Subsidiaries, or
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Parent, the Company or any Subsidiary, except, with
respect to clauses (i) and (iii), to the extent that any contravention would not
have a Material Adverse Effect. No consent, approval, authorization or order of,
or qualification with, any governmental body or agency is required for the
performance by the Company or the Guarantors of their respective obligations
under this Agreement, the Indenture, the Registration Rights Agreement or the
Securities, except such as have been obtained or may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities and by federal and state securities laws with respect
to the Company’s and the Guarantors’ obligations under the Registration Rights
Agreement and as to which the failure to so obtain would not have a material
adverse effect on the ability of the Company or the Guarantors to perform their
respective obligations under this Agreement, the Indenture, the Securities and
the Registration Rights Agreement.
     (k) The consolidated financial statements, together with the related
schedules and notes, incorporated by reference in the Time of Sale Memorandum
and the Final Memorandum present fairly the financial position of the Parent and
its consolidated subsidiaries at the dates indicated and the consolidated
statements of operations, changes in stockholders’ equity and cash flows of the
Parent and its consolidated subsidiaries for the periods specified (subject, in
the case of unaudited financial statements, to normal year-end adjustments); and
said financial statements have been prepared in conformity with United States
generally accepted accounting principles (“U.S. GAAP”) applied on a consistent
basis throughout the periods involved.
     (l) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Parent, the Company
and the Subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities (exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement).
     (m) There are no legal or governmental proceedings pending or, to the
Parent’s knowledge, threatened to which the Parent, the Company

5



--------------------------------------------------------------------------------



 



or any of the Subsidiaries is a party or to which any of the properties of the
Parent, the Company or any of the Subsidiaries is subject, other than
proceedings accurately described in the Time of Sale Memorandum, that would have
a material adverse effect on the power or ability of the Company or the
Guarantors to perform their respective obligations under this Agreement, the
Indenture, the Registration Rights Agreement or the Securities or to consummate
the transactions contemplated by the Time of Sale Memorandum.
     (n) The Parent, the Company and the Subsidiaries (i) are in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect.
     (o) To the knowledge of the Parent, there are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a Material Adverse
Effect.
     (p) None of the Company or any of the Guarantors is, or after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in each of the Time of Sale Memorandum and the Final
Memorandum, will be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
     (q) None of the Parent, the Company or any of the Subsidiaries is in
violation of its certificate of incorporation or by-laws (or comparable
corporate documents) and none of the Parent, the Company or any of the
Subsidiaries is in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Parent, the Company or any of

6



--------------------------------------------------------------------------------



 



the Subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Parent, the Company or any Subsidiary
is subject, except for such violations or defaults that are described in the
Time of Sale Memorandum or would not result in a Material Adverse Effect.
     (r) Subsequent to the date as of which information is given in the Time of
Sale Memorandum, (i) none of the Parent, the Company or any of the Subsidiaries
has incurred any material liability or obligation, direct or contingent, nor
entered into any material transaction, in each case, not in the ordinary course
of business or not described in or contemplated by the Time of Sale Memorandum;
(ii) the Parent has not purchased any of its outstanding capital stock, or
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock (other than repurchases of unvested shares of the Parent’s capital
stock pursuant to its equity incentive plans and repurchases described in or
contemplated by the Time of Sale Memorandum); and (iii) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company or any Guarantor, except in each case as described in or contemplated by
the Time of Sale Memorandum.
     (s) The Parent, the Company and the Subsidiaries own or have the right to
use, or can acquire or obtain the right to use on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, except where
the failure to own or have the right to use such Intellectual Property would
not, singly or in the aggregate, have a Material Adverse Effect, or except as
described in the Time of Sale Memorandum. None of the Parent, the Company or any
of the Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Parent, the Company or any of the Subsidiaries therein, and which infringement
or conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, singly or in the aggregate, would result in a Material
Adverse Effect.
     (t) Except as described in the Time of Sale Memorandum, each of the Parent,
the Company and the Subsidiaries (i) has all necessary licenses, consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings, if any, with

7



--------------------------------------------------------------------------------



 



all federal, state and local and foreign governmental, administrative or
regulatory authorities and organizations, to own, lease, license and use its
properties and assets and to conduct its business in the manner described in the
Time of Sale Memorandum, including providing digital enhanced specialized mobile
radio services as currently conducted by them, except to the extent that the
failure to obtain such licenses, consents, authorizations, approvals, orders,
certificates and permits or make such declarations and filings, if any, would
not have a Material Adverse Effect and (ii) has not received any notice of
proceedings relating to the violation, revocation or modification of any such
license, consent, authorization, approval, order, certificate or permit which,
singly or in the aggregate, if the subject of any unfavorable decision, ruling
or finding, would reasonably be expected to result in a Material Adverse Effect.
     (u) PricewaterhouseCoopers LLP, who has issued a report with respect to the
financial statements and supporting schedules for the Parent incorporated by
reference in the Time of Sale Memorandum, is an independent registered public
accounting firm as required by the Securities Act and the rules and regulations
of the Commission thereunder.
     (v) The Parent, the Company and each of the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     (w) Except as disclosed or incorporated by reference in the Time of Sale
Memorandum, the Parent’s internal control over financial reporting, as
determined in Rule 13a-15(f) of the Exchange Act, were evaluated for
effectiveness by management of the Parent and were determined to be effective as
of December 31, 2008, and since the date of the latest audited financial
statements included in the Time of Sale Memorandum, there has been no change in
the Parent’s internal control over financial reporting that has materially
adversely affected, or is reasonably likely to materially adversely affect, the
Parent’s internal control over financial reporting.
     (x) Except as disclosed or incorporated by reference in the Time of Sale
Memorandum, the Parent maintains disclosure controls and

8



--------------------------------------------------------------------------------



 



procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
have been designed to ensure that information relating to the Parent and its
subsidiaries that is required to be disclosed by the Parent in the reports that
it files or submits under the Exchange Act is made known to the Parent’s
management, including its principal executive officer and principal financial
officer, and by others within those entities as appropriate to allow timely
decisions regarding required disclosure; such disclosure controls and procedures
were evaluated for effectiveness by management of the Parent and were determined
to be effective as of December 31, 2008, and since the date of such evaluation,
there have been no significant changes in the disclosure controls and procedures
that are reasonably likely to materially adversely affect the disclosure
controls and procedures.
     (y) Except as disclosed in the Time of Sale Memorandum, the Parent is in
compliance in all material respects with applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith that are effective as of the date hereof.
     (z) None of the Parent, the Company or any of the Subsidiaries has
committed any act in violation of the Foreign Corrupt Practices Act, as amended,
that would have a Material Adverse Effect.
     (aa) Except as described in the Time of Sale Memorandum and except for the
Registration Rights Agreement, there are no contracts, agreements or
understandings between the Company or any Guarantor and any person granting such
person the right to require the Company or any Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or any Guarantor or to require the Company or any Guarantor to include such
securities with the Securities registered pursuant to the Registration Statement
(as defined in the Registration Rights Agreement), if any.
     (bb) None of the Company, the Guarantors or any affiliate (as defined in
Rule 501(b) of Regulation D under the Securities Act, an “Affiliate”) of the
Company or any Guarantor has directly, or through any agent, (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the Securities or (ii) offered, solicited offers to buy or
sold the Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

9



--------------------------------------------------------------------------------



 



     (cc) None of the Company, the Guarantors, their Affiliates or any person
acting on its or their behalf (other than the Initial Purchasers) has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities and the Company, the Guarantors and their
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers) have complied and will comply with the offering restrictions
requirement of Regulation S.
     (dd) It is not necessary in connection with the offer, sale and delivery of
the Securities to the Initial Purchasers on the Closing Date (as defined in
Section 4) in the manner contemplated by this Agreement to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “TIA”).
     (ee) The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
     (ff) The operations of the Parent, the Company and the Subsidiaries are and
have been conducted at all times in material compliance with all applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Parent, the Company and the Subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the the Parent, the Company or any of the Subsidiaries
with respect to the Anti-Money Laundering Laws is pending or, to the knowledge
of the Parent, threatened.
     (gg) (i) None of the Parent, the Company nor any of the Subsidiaries
(collectively, the “Entity”) or any director, officer, employee, agent,
affiliate or representative of the Entity, is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is:
     (A) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) or other
relevant sanctions authority (collectively, “Sanctions”), nor

10



--------------------------------------------------------------------------------



 



     (B) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
          (ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
     (A) to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
     (B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
     2. Agreements to Sell and Purchase. Upon the basis of the representations
and warranties of the Initial Purchasers herein contained, the Company hereby
agrees to sell to the several Initial Purchasers, and each Initial Purchaser,
upon the basis of the representations and warranties of the Company and the
Guarantors herein contained, but subject to the conditions hereinafter stated,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth in Schedule I hereto opposite its name
at a purchase price of 95.318% of the principal amount thereof (the “Purchase
Price”).
     3. Terms of the Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder on the terms to be set forth in the Time of Sale Memorandum
as soon as practicable after this Agreement is entered into as in your judgment
is advisable.
     4. Payment and Delivery. Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on August 18, 2009, or at such
other time on the same or such other date, not later than August 25, 2009, as
shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”
     The Securities shall be in definitive form or global form, as specified by
you, and registered in such names and in such denominations as you shall request
in writing not later than one full business day prior to the Closing Date. The
Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Initial Purchasers, with any transfer taxes payable in

11



--------------------------------------------------------------------------------



 



connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefor.
     5. Conditions to the Initial Purchasers’ Obligations. The several
obligations of the Initial Purchasers to purchase and pay for the Securities on
the Closing Date are subject to the following conditions:
     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
     (i) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s or any Guarantor’s securities by any
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act; and
     (ii) there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Parent, the Company and the
Subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement) that, in your judgment, is material and adverse and that
makes it, in your judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Time of Sale Memorandum.
     (b) The Initial Purchasers shall have received on the Closing Date a
certificate from the Company and each Guarantor, dated the Closing Date and
signed by an executive officer of the Company or such Guarantor, as applicable,
to the effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company or such Guarantor, as applicable,
contained in this Agreement are true and correct as of the Closing Date and that
the Company or such Guarantor, as applicable, has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date. The officer signing and
delivering such certificate may rely upon the best of his or her knowledge as to
proceedings threatened.
     (c) The Initial Purchasers shall have received on the Closing Date an
opinion of Williams Mullen, special counsel for the Parent, dated the Closing
Date, in the form set forth in Exhibit A.

12



--------------------------------------------------------------------------------



 



     (d) The Initial Purchasers shall have received on the Closing Date the
opinions of special foreign counsel for the Parent in Argentina, Brazil, Chile,
Mexico and Peru, dated the Closing Date, in the respective forms set forth in
Exhibits B-1, B-2, B-3, B-4 and B-5.
     (e) The Initial Purchasers shall have received on the Closing Date an
opinion of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated
the Closing Date.
     (f) The Initial Purchasers shall have received, on each of the date hereof
and the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers LLP, independent registered public accountants,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained and incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum; provided that
the letter delivered on the Closing Date shall use a “cut-off date” not earlier
than the date hereof.
     (g) At or prior to the Closing Date, the Company, the Guarantors and the
Trustee shall have executed and delivered the Indenture, and the Company, the
Guarantors and the Initial Purchasers shall have executed and delivered the
Registration Rights Agreement in the form of Exhibit D hereto.
     (h) The Initial Purchasers shall have received from the Chief Executive
Officer and the Vice President and Treasurer of the Parent a letter, in form and
substance satisfactory to the Initial Purchasers and dated the date hereof,
relating to certain financial information included or incorporated by reference
in the Time of Sale Memorandum that is not covered in the “comfort letters”
referenced in 5(f) above.
     (i) Counsel for the Initial Purchasers shall have been furnished with such
documents as they may reasonably require for the purpose of enabling them to
pass upon the issuance and sale of the Securities herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties or
the fulfillment of any of the conditions herein contained.
     6. Covenants of the Company and the Guarantors. In further consideration of
the agreements of the Initial Purchasers contained in this Agreement, each of
the Company and the Guarantors, jointly and severally, covenants with each
Initial Purchaser as follows:

13



--------------------------------------------------------------------------------



 



     (a) To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.
     (b) Before amending or supplementing the Preliminary Memorandum, the Time
of Sale Memorandum or the Final Memorandum, to furnish to you a copy of each
such proposed amendment or supplement and not to use any such proposed amendment
or supplement to which you reasonably object.
     (c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company or any Guarantor and not to use or refer to any proposed Additional
Written Offering Communication to which you reasonably object.
     (d) If the Time of Sale Memorandum is being used to solicit offers to buy
the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
     (e) If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum

14



--------------------------------------------------------------------------------



 



so that the statements in the Final Memorandum as so amended or supplemented
will not, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, be misleading or so that the Final Memorandum, as
amended or supplemented, will comply with applicable law.
     (f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.
     (g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses (which shall not include any Initial Purchaser’s discounts or
commissions payable to such Initial Purchaser) incident to the performance of
its obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s and the Guarantors’ counsel and the Parent’s
accountants in connection with the issuance and sale of the Securities and all
other fees or expenses in connection with the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company or any Guarantor and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
mailing and delivering of copies thereof to the Initial Purchasers, in the
quantities herein above specified, (ii) all costs and expenses related to the
transfer and delivery of the Securities to the Initial Purchasers, including any
transfer or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum, (iv) any fees charged by rating agencies for the
rating of the Securities, (v) the fees and expenses, if any, incurred in
connection with the admission of the Securities for trading in PORTAL or any
appropriate market system, (vi) the costs and charges of the Trustee and any
transfer agent, registrar, paying agent or depositary, (vii) the cost of
printing certificates representing the Securities, if printed, (viii) the costs
and expenses of the Company and the Guarantors relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any

15



--------------------------------------------------------------------------------



 



electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Parent, travel and
lodging expenses of the representatives and officers of the Company and the
Guarantors and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (ix) the document production charges and expenses
associated with printing this Agreement, the Indenture and the Registration
Rights Agreement and (x) all other costs and expenses incident to the
performance of the obligations of the Company and the Guarantors hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 8 entitled “Indemnity
and Contribution,” and the last paragraph of Section 10 below, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.
     (h) Not to, and to use their reasonable best efforts to ensure that no
Affiliate will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) which
could be integrated with the sale of the Securities in a manner which would
require the registration under the Securities Act of the Securities.
     (i) Not to solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
     (j) While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Parent is then subject to Section 13 or 15(d) of the
Exchange Act.
     (k) If requested by you, to use their reasonable best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the Financial Industry Regulatory Authority, Inc.
relating to trading in the PORTAL Market.
     (l) None of the Parent, the Company, their Affiliates or any person acting
on its or their behalf (other than the Initial Purchasers) will engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Securities, and the Parent, the Company and their

16



--------------------------------------------------------------------------------



 



Affiliates and each person acting on its or their behalf (other than the Initial
Purchasers) will comply with the offering restrictions requirement of
Regulation S.
     (m) During the period of one year after the Closing Date, neither the
Parent or the Company will resell, and will use their best efforts to prevent
their affiliates (as such term is defined in Rule 144 under the Securities Act)
from reselling, any of the Securities which constitute “restricted securities”
under Rule 144 that have been acquired by any of them.
     (n) Not to take any action prohibited by Regulation M under the Exchange
Act in connection with the distribution of the Securities contemplated hereby.
     Each of the Parent and Company agrees that, without the prior written
consent of Morgan Stanley & Co. Incorporated on behalf of the Initial
Purchasers, it will not, during the period ending 30 days after the date of the
Time of Sale Memorandum, offer, sell, contract to sell or otherwise dispose of
any debt securities of the Parent or the Company or warrants to purchase debt
securities of the Parent or the Company substantially similar to the Securities
(other than the sale of the Securities under this Agreement).
     7. Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company and the Guarantors that (i) it has not solicited and
will not solicit offers for, or offer or sell, such Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act and (ii) it
will solicit offers for such Securities only from, and will offer such
Securities only to, persons that it reasonably believes to be (A) in the case of
offers inside the United States, QIBs, and (B) in the case of offers outside the
United States, to persons other than U.S. persons (“foreign purchasers,” which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Securities are deemed to have represented
and agreed as provided in the Final Memorandum under the caption “Transfer
Restrictions” and (iii) it will not use or refer to, and represents that it has
not used or referred to, any Additional Written Offering Communication without
the Parent’s prior consent other than written communications that contain the
possible terms of the Securities and/or

17



--------------------------------------------------------------------------------



 



information that was included (including through incorporation by reference) in
the Time of Sale Memorandum or the Final Memorandum.
     (b) Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees with respect to offers and sales outside the United States
that:
          (i) such Initial Purchaser understands that no action has been or will
be taken by the Company or any Guarantor that would permit a public offering of
the Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;
          (ii) such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;
          (iii) the Securities have not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Rule 144A or
Regulation S under the Securities Act or pursuant to another exemption from the
registration requirements of the Securities Act;
          (iv) such Initial Purchaser has offered the Securities and will offer
and sell the Securities (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a) hereof; accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;
          (v) such Initial Purchaser, in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Member State”), has represented

18



--------------------------------------------------------------------------------



 



and agreed that with effect from and including the date on which the Prospectus
Directive is implemented in that Member State it has not made and will not make
an offer of Securities to the public in that Member State, except that it may,
with effect from and including such date, make an offer of Securities to the
public in that Member State:
          (A) at any time to legal entities which are authorized or regulated to
operate in the financial markets or, if not so authorised or regulated, whose
corporate purpose is solely to invest in securities;
          (B) at any time to any legal entity which has two or more of (1) an
average of at least 250 employees during the last financial year; (2) a total
balance sheet of more than €43,000,000 and (3) an annual net turnover of more
than €50,000,000, as shown in its last annual or consolidated accounts; or
          (C) at any time in any other circumstances which do not require the
publication by us of a prospectus pursuant to Article 3 of the Prospectus
Directive.
For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the expression Prospectus Directive means Directive 2003/71/EC
and includes any relevant implementing measure in that Member State;
     (vi) such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of such Act does not apply to us and it has complied and
will comply with all applicable provisions of such Act with respect to anything
done by it in relation to any Securities in, from or otherwise involving the
United Kingdom; and

19



--------------------------------------------------------------------------------



 



     (vii) such Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
     “The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”
Terms used in this Section 7(b) have the meanings given to them by Regulation S.
          (c) The Company and the Guarantors agree that the Initial Purchasers
may provide copies of the Preliminary Memorandum, the Time of Sale Memorandum,
the Final Memorandum and any other agreements or documents relating thereto,
including without limitation, the Indenture and the Registration Rights
Agreement, to Xtract Research LLC (“Xtract”), following completion of the
offering, for inclusion in an online research service sponsored by Xtract,
access to which shall be restricted by Xtract to QIBs.
     8. Indemnity and Contribution. (a) Each of the Company and the Guarantors
agrees to indemnify and hold harmless each Initial Purchaser, each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and each affiliate of
any Initial Purchaser within the meaning of Rule 405 under the Securities Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company or any Guarantor, or the Final Memorandum or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue

20



--------------------------------------------------------------------------------



 



statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company or any
Guarantor in writing by such Initial Purchaser through you expressly for use
therein.
          (b) Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each Guarantor, the directors of the
Company and the Guarantors, the officers of the Company and the Guarantors and
each person, if any, who controls the Company or any Guarantor within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company and the
Guarantors to such Initial Purchaser, but only with reference to information
relating to such Initial Purchaser furnished to the Company or any Guarantor in
writing by or on behalf of such Initial Purchaser through you expressly for use
in the Preliminary Memorandum, the Time of Sale Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by or referred
to by the Company or any Guarantor, or the Final Memorandum or any amendment or
supplement thereto.
          (c) In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. Incorporated, in the case of
parties indemnified pursuant to Section 8(a), and by the Parent, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall not
be liable for any

21



--------------------------------------------------------------------------------



 



settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) requires no performance
or payment obligations on the part of the indemnified party.
          (d) To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand from the offering of the Securities or
(ii) if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Initial Purchasers on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or any Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

22



--------------------------------------------------------------------------------



 



          (e) The Company, the Guarantors and the Initial Purchasers agree that
it would not be just or equitable if contribution pursuant to this Section 8
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 8(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.
          (f) The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company and the Guarantors and the Initial Purchasers contained in this
Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company or any
Gurantor, their respective officers or directors or any person controlling the
Company or any Guarantor and (iii) acceptance of and payment for any of the
Securities.
     9. Termination. The Initial Purchasers may terminate this Agreement by
notice given by you to the Parent, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the Nasdaq Stock Market, the
Chicago Board Options Exchange, the Chicago Mercantile Exchange or the Chicago
Board of Trade, (ii) trading of any securities of the Parent shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change

23



--------------------------------------------------------------------------------



 



in financial markets, currency exchange rates or controls or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.
     10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.
     If, on the Closing Date, any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase is not more than one-tenth of the aggregate principal amount
of Securities to be purchased on such date, the other Initial Purchasers shall
be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I bears to the
aggregate principal amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Parent for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company or any Guarantor. In any such case either you or the Parent,
on behalf of the Company and the other Guarantors, shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Time of Sale Memorandum, the Final
Memorandum or in any other documents or arrangements may be effected. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any default of such Initial Purchaser under this
Agreement.
     If this Agreement shall be terminated by the Initial Purchasers, or any of
them, because of any failure or refusal on the part of the Company or any
Guarantor to comply with the terms or to fulfill any of the conditions of this

24



--------------------------------------------------------------------------------



 



Agreement, or if for any reason the Company or any Guarantor shall be unable to
perform its obligations under this Agreement, the Company and the Guarantors
will reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.
     11. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
     13. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
     14. Absence of Fiduciary Relationship. Each of the Company and the
Guarantors acknowledges and agrees that (a) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, (b) in connection therewith and with the process
leading to such transaction the Initial Purchasers are acting solely as
principals and not the agents or fiduciaries of the Company or any Guarantor,
(c) the Initial Purchasers have not assumed an advisory or fiduciary
responsibility in favor of the Company or any Guarantor with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether the Initial Purchasers have advised or are currently advising the
Company on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement and
(d) the Company and each Guarantor has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each of the Company and the
Guarantors agrees that it will not claim that the Initial Purchasers have acted
in any capacity other than as initial purchasers pursuant to this Agreement, or
owe any fiduciary duty to the Company or any Guarantor, in connection with the
offering, purchase or sale of the Securities or the process leading thereto.
     15. Entire Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) among the Company, the Guarantors and
the Initial Purchasers with respect to the subject matter hereof.
     16. Waiver of Jury Trial. The Company, each Guarantor and the Initial
Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable

25



--------------------------------------------------------------------------------



 



law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.
     17. Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036, Attention: High Yield Syndicate Desk, with a copy to the
Legal Department, and J.P. Morgan Secruities Inc., 270 Park Avenue, New York,
New York 10017, Attention: Jessica Kearns, and with a copy to Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022, Attention: Andrew
Schleider, Esq.; and if to the Company or any Guarantor shall be delivered,
mailed or sent to c/o NII Holdings, Inc., 1875 Explorer Street, 10th Floor,
Reston, Virginia 20190, Attention: General Counsel, with a copy to Williams
Mullen, 1021 East Cary Street, Richmond, Virginia 23219, Attention: Robert E.
Spicer, Jr., Esq.

26



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                NII CAPITAL CORP.    
 
           
 
  By:   /s/ Steven P. Dussek
 
Name: Steven P. Dussek    
 
      Title: President    
 
                NII HOLDINGS, INC.    
 
           
 
  By:   /s/ Steven P. Dussek
 
Name: Steven P. Dussek    
 
      Title: CEO    
 
                NEXTEL INTERNATIONAL (SERVICES), LTD.    
 
           
 
  By:   /s/ Steven P. Dussek
 
Name: Steven P. Dussek    
 
      Title: President    
 
                NII FUNDING CORP.    
 
           
 
  By:   /s/ Steven P. Dussek
 
Name: Steven P. Dussek    
 
      Title: President    
 
                NII AVIATION, INC.    
 
           
 
  By:   /s/ Steven P. Dussek
 
   
 
      Name: Steven P. Dussek    
 
      Title: President    

NII Holdings, Inc. – Purchase Agreement

 



--------------------------------------------------------------------------------



 



            NEXTEL INTERNATIONAL (URUGUAY), INC.
      By:   /s/ Steven P. Dussek         Name:   Steven P. Dussek       
Title:   President   

            MCCAW INTERNATIONAL (BRAZIL), LTD.
      By:   /s/ Steven P. Dussek         Name:   Steven P. Dussek       
Title:   President   

            AIRFONE HOLDINGS, INC.
      By:   /s/ Steven P. Dussek         Name:   Steven P. Dussek       
Title:   President     

                  NII MERCOSUR, LLC    
 
           
 
    By: NII HOLDINGS, INC., as Manager    
 
           
 
      By: /s/ Steven P. Dussek
 
   
 
      Name: Steven P. Dussek    
 
      Title: CEO    

NII Holdings, Inc. – Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date hereof
MORGAN STANLEY & CO. INCORPORATED
J.P. MORGAN SECURITIES INC.
MORGAN STANLEY & CO. INCORPORATED

         
By:
  /s/ Subhalakshmi Ghosh-Kohli    
 
 
 
Name: Subhalakshmi Ghosh-Kohli    
 
  Title: Authorized Signatory    
 
        J.P. MORGAN SECURITIES INC.    
 
       
By:
  /s/ Jacob Steinberg    
 
 
 
Name: Jacob Steinberg    
 
  Title: Executive Director    

NII Holdings, Inc. – Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount of       Securities to be   Initial Purchaser  
Purchased  
Morgan Stanley & Co. Incorporated
  $ 480,000,000  
J.P. Morgan Securities Inc.
  $ 320,000,000  
 
       
 
     
Total:
  $ 800,000,000  
 
     

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
Subsidiaries
Nextel International (Services), Ltd.
NII Funding Corp.
NII Aviation, Inc.
Nextel International (Uruguay), Inc.
McCaw International (Brazil), Ltd.
Airfone Holdings, Inc.
NII Mercosur, LLC
NII Holdings (Cayman), Ltd.
Centennial Cayman Corp.
Nextel International (Peru) LLC
Nextel International (Indonesia) LLC
Nextel International (Argentina), Ltd.
Nextel Telecomunicações S.A.
Nextel Telecomunicações Ltda.
Nextel Telecomunicações de Longa Distancia, Ltda.
Nextel Telecomunicações SMP Ltda.
Nextel Communications Argentina S.A.
Comunicaciones Nextel de México, S.A. de C.V.
Prestadora de Servicios de Radiocomunicación S.A. de C.V.
Radiophone S.A. de C.V.
Servicios NII, S.A. de C.V.
Servicios de Radiocomunicación Móvil de México, S.A. de C.V.
Inversiones Nextel de México, S.A. de C.V.
Teletransportes Integrales, S.A. de C.V.
NII Telecom, S.R.L. de C.V.
Fonotransportes Nacionales S.A. de C.V.
Fonotransportes, S.A. de C.V.
Delta Comunicaciones Digitales, S.A. de C.V.
Operadora de Comunicaciones, S.A. de C.V.
Nextel Chile S.A.
Multikom S.A.
Centennial Cayman Corp. Chile S.A.
Conect S.A.
Nextel del Perú S.A.
Nextel Uruguay S.A.
Nextel Serviços de Telecomunicações Ltda.
Fundación Nextel, A.C.

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
Guarantors
NII Holdings, Inc.
Nextel International (Services), Ltd.
NII Funding Corp.
NII Aviation, Inc.
Nextel International (Uruguay), Inc.
McCaw International (Brazil), Ltd.
Airfone Holdings, Inc.
NII Mercosur, LLC

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV

(a)   Additional Written Offering Communications included in the Time of Sale
Memorandum:       Pricing Term Sheet, dated August 13, 2009   (b)   Other
Additional Written Offering Communications:       Electronic Roadshow, dated
August 7, 2009

IV-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF WILLIAMS MULLEN, COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(C)
     A. The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and the Final
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect.
     B. Each Guarantor has been duly incorporated or organized and is validly
existing as a corporation or limited liability company, as applicable, in good
standing (as to each corporate Guarantor) under the laws of the jurisdiction of
its incorporation or organization, has the corporate or limited liability
company power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum and the Final Memorandum and is duly
qualified to transact business and, to the extent applicable, is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.
     C. This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.
     D. The authorized capital stock of the Parent conforms as to legal matters
in all material respects to the description thereof contained in the Time of
Sale Memorandum and the Final Memorandum.
     E. The shares of common stock, par value $0.001 per share, of the Parent
outstanding prior to the issuance of the Securities have been duly authorized
and are validly issued, fully paid and non-assessable under the Delaware General
Corporation Law.
     F. All of the issued and outstanding shares of capital stock of the Company
and each Guarantor (other than the Parent) have been duly and validly authorized
and issued, are fully paid and non-assessable, are owned directly or indirectly
by the Parent and, to counsel’s knowledge and except as described in the Time of
Sale Memorandum and the Final Memorandum, are free and clear of all liens and
encumbrances.
     G. The Notes have been duly authorized by the Company and, when executed by
the Company and authenticated by the Trustee in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, will be valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforceability thereof may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity
(regardless of whether

A-1



--------------------------------------------------------------------------------



 



enforceability is considered in an action at law or a suit in equity), including
the availability of equitable remedies, and (C) procedural requirements of law
applicable to the exercise of creditors’ rights generally; and the registered
holders of the Securities will be entitled to the benefits of the Indenture and
the Registration Rights Agreement.
     H. The Guarantee by each Guarantor set forth in the Indenture has been duly
authorized by such Guarantor and, when the Indenture has been executed and
delivered by the parties thereto as of the Closing Date and the Securities have
been delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will be a valid and binding obligation of such
Guarantor, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity
(regardless of whether enforceability is considered in an action at law or a
suit in equity), including the availability of equitable remedies, and
(C) procedural requirements of law applicable to the exercise of creditors’
rights generally.
     I. Each of the Indenture and the Registration Rights Agreement has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of, the Company and each Guarantor, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether enforceability is considered in an action at
law or a suit in equity), including the availability of equitable remedies,
(C) procedural requirements of law applicable to the exercise of creditors’
rights generally, and (D) as to the Registration Rights Agreement, the effect of
public policy on the enforceability of provisions relating to indemnification or
contribution.
     J. The execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of its obligations under, this
Agreement, the Indenture, the Registration Rights Agreement and the Securities
will not contravene (A) any provision of law applicable to the Company or any
Guarantor, (B) the Certificate of Incorporation, the Bylaws, the Articles of
Organization or Operating Agreement of the Company or any of the Guarantors, as
applicable, (C) the terms of any agreement or other instrument to be listed on a
schedule hereto, or (D) to counsel’s knowledge, any judgment, order or decree of
any governmental body, agency or court having jurisdiction over the Company or
any Guarantor, except, with respect to clauses (A) and (C), to the extent that
any contravention would not have a Material Adverse Effect.
     K. No consent, approval, authorization or order of, or qualification with,
any governmental body or agency is required for the performance by the Company
or any Guarantor of its obligations under this Agreement, the Indenture, the
Registration Rights Agreement or the Securities, except (A) such as have been
obtained or as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities (as to which such
counsel need not express any opinion) and (B) by federal and state securities or
Blue Sky laws with respect to the Company’s and each Guarantor’s obligations
under the Registration Rights Agreement and as to which the failure to so obtain
would not materially adversely affect

A-2



--------------------------------------------------------------------------------



 



the ability of the Company or any Guarantor to perform its obligations under
this Agreement, the Indenture, the Registration Rights Agreement or the
Securities.
     L. None of the Company or any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Memorandum and the Final Memorandum will be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
     M. When the Securities are issued and delivered pursuant to the Purchase
Agreement, none of the Securities will be of the same class (within the meaning
of Rule 144A under the Securities Act) as securities of the Parent that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or that are quoted in a United States automated inter-dealer
quotation system.
     N. The statements relating to legal matters, documents or proceedings
included in the Time of Sale Memorandum and the Final Memorandum under the
captions “Description of Notes,” “Description of Other Indebtedness” and
“Transfer Restrictions,” in each case, fairly summarize, in all material
respects, such matters, documents or proceedings.
     O. The statements in the Time of Sale Memorandum and the Final Memorandum
under the caption “Material United States Federal Income Tax Considerations,”
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, are accurate and fairly summarize in all material
respects the United States federal tax laws referred to therein.
     P. Each document filed pursuant to the Exchange Act and incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum (except for
the financial statements, notes thereto and schedules and other financial and
accounting information and data derived therefrom included or incorporated by
reference therein (collectively, the “Excluded Information”), as to which such
we express no opinion), on the date such document was filed with the Commission,
complied as to form in all material respects with the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder.
     Q. Assuming (A) the accuracy of, and compliance with, the representations,
warranties and agreements of the Company, the Guarantors and the Initial
Purchasers in this Agreement and (B) that each person to whom the Initial
Purchasers offer, sell or deliver the Securities is a qualified institutional
buyer as defined in Rule 144A under the Securities Act, or a person (other than
a U.S. person) outside the United States in reliance on Regulation S under the
Securities Act, it is not necessary in connection with the offer, sale and
delivery of the Securities on the Closing Date to the Initial Purchasers under
this Agreement or in connection with the initial resale of such Securities by
the Initial Purchasers as contemplated by and in accordance with this Agreement
to register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.
     R. To such counsel’s knowledge, there are no legal or governmental
proceedings pending or threatened to which the Parent, the Company or any of the
Subsidiaries is or may be a party or to which any of the properties of the
Parent, the Company or any of the Subsidiaries is

A-3



--------------------------------------------------------------------------------



 



or may be subject that are required to be described in the Time of Sale
Memorandum and the Final Memorandum and are not so described or any statutes,
regulations, contracts or other documents that are required to be described in
the Time of Sale Memorandum and the Final Memorandum that are not described as
required.
     In addition, such counsel shall state that nothing has come to the
attention of such counsel that causes such counsel to believe that the Time of
Sale Memorandum (except for the Excluded Information, as to which such counsel
need not express any opinion), as of the Applicable Time, and the Time of Sale
Memorandum and the Final Memorandum (except for the Excluded Information, as to
which such counsel need not express any opinion) each as of its date or as of
the Closing Date, contained or contains an untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     With respect to the immediately preceding paragraph, Williams Mullen may
state that their beliefs are based upon their participation in the preparation
of the Time of Sale Memorandum and the Final Memorandum and any amendments or
supplements thereto and review and discussion of the contents thereof, but are
without independent check or verification, except as specified.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF OPINION OF ARGENTINA COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(D)
          1. Nextel Communications Argentina S.A. (“Nextel Argentina”) has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the Republic of Argentina, has the corporate power and authority to
own its property and to conduct its business as described in the Time of Sale
Memorandum and the Final Memorandum and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect on Nextel Argentina;
          2. Nextel Argentina (i) has all necessary licenses, consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings with, all Argentine governmental,
administrative or regulatory authorities, all self-regulatory organizations and
all courts and other tribunals, to own, lease, license and use its properties
and assets and to conduct its business in the manner described in or
contemplated by the Time of Sale Memorandum and the Final Memorandum, including
providing digital enhanced specialized mobile radio services, except to the
extent that the failure to obtain such consents, authorizations, approvals,
orders, certificates and permits or make such declarations and filings would not
have a material adverse effect on Nextel Argentina and (ii) has not received any
notice of proceedings relating to the violation, revocation or modification of
any such license, consent, authorization, approval, order, certificate or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a material adverse
change in the condition, financial or otherwise, or in the earnings, business or
operations of Nextel Argentina, except as described in the Time of Sale
Memorandum and the Final Memorandum;
          3. The statements in the Time of Sale Memorandum and the Final
Memorandum, under the captions “Business — Operating Companies — Argentina —
Regulatory and Legal Overview,” “Business — Operating Companies — Argentina —
Foreign Currency Controls and Dividends,” “Management’s Discussion and Analysis
of Financial Condition and Results of Operations — Executive Overview —
Argentine Contingencies,” “Exhibits, Financial Statement Schedules — Notes to
Consolidated Financial Statements — Commitments and Contingencies — Argentine
Contingencies,” and “Risk Factors — Risks Relating to our Company — We operate
exclusively in foreign markets, and our assets, customers and cash flows are
concentrated in Latin America, which presents risks to our operating plans,” in
each case insofar as such statements constitute summaries of the Argentine legal
matters, documents or proceedings related to Nextel Argentina, are accurate in
all material respects and fairly summarize all matters referred to therein, and
there are no material omissions under such captions with respect to the
description of statutes, rules or regulations that would make the statements
therein misleading; and

B-1-1



--------------------------------------------------------------------------------



 



          4. There are no restrictions (legal, contractual or otherwise) on the
ability of Nextel Argentina, other than those described in the Time of Sale
Memorandum and the Final Memorandum, to: (i) declare and pay any dividends or
make any payment to its stockholders; and (ii) to transfer any property to its
stockholders; and such restrictions as would not have a material adverse effect
on the prospects, condition, financial or otherwise, or in the earnings,
business or operations of the Company; and such descriptions, if any, fairly
summarize such restrictions.

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF OPINION OF BRAZIL COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(D)
(A) Nextel Telecomunicações Ltda. (“Nextel Ltda.”) is a limited liability quota
company (sociedade por quotas de responsabilidade limitada) duly formed and
existing under the laws of the Federative Republic of Brazil (“Brazil”). Under
the terms of Nextel Ltda.’s Articles of Association and other corporate
documents, Nextel Ltda. has all corporate power and authority required to own,
operate and lease its properties and assets and to carry on its business as
described in the Time of Sale Memorandum and in the Final Memorandum, except
where such failure to have corporate authority would not have a material adverse
effect on the Brazilian Subsidiaries, taken as a whole;
(B) Nextel Telecomunicações de Longa Distância Ltda., a subsidiary of Nextel
Ltda. (“Nextel LD”) is a limited liability quota company (sociedade por quotas
de responsabilidade limitada) duly formed and existing under the laws of Brazil.
Under the terms of Nextel LD’s Articles of Association and other corporate
documents, Nextel LD has all corporate power and authority required to own,
operate and lease its properties and assets and to carry on its business as
described in the Time of Sale Memorandum and in the Final Memorandum, except
where such failure to have corporate authority would not have a material adverse
effect on Nextel LD;
(C) Nextel Telecomunicações SMP Ltda. (“Nextel SMP”) is a limited liability
quota company (sociedade por quotas de responsabilidade limitada) duly formed
and existing under the laws of Brazil. Under the terms of Nextel SMP’s Articles
of Association and other corporate documents, Nextel SMP has all corporate power
and authority required to own, operate and lease its properties and assets and
to carry on its business as described in the Time of Sale Memorandum and in the
Final Memorandum, except where such failure to have corporate authority would
not have a material adverse effect on Nextel SMP;
(D) Nextel Telecomunicações S.A. (“Nextel S.A.”) is a corporation (sociedade por
ações) duly formed and existing under the laws of Brazil. Under the terms of
Nextel S.A.’s Articles of Association and other corporate documents, Nextel S.A.
has all corporate power and authority required to own, operate and lease its
properties and assets and to carry on its business as described in the Time of
Sale Memorandum and in the Final Memorandum, except where such failure to have
corporate authority would not have a material adverse effect on Nextel S.A.;
(E) Nextel Serviços de Telecomunicações Ltda. (“Nextel Serviços”, and jointly
with Nextel Ltda., Nextel S.A., Nextel LD and Nextel SMP the “Brazilian
Subsidiaries”) is a limited liability quota company (sociedade por quotas de
responsabilidade limitada) duly formed and existing under the laws of Brazil.
Under the terms of Nextel Serviços’ Articles of Association and other corporate
documents, Nextel Serviços has all corporate power and authority required to
own, operate and lease its properties and assets and to carry on its business as
described in the Time of Sale Memorandum and in the Final Memorandum, except
where such failure to have corporate authority would not have a material adverse
effect on Nextel Serviços;

B-2-1



--------------------------------------------------------------------------------



 



(F) except for certain local state and municipal permits related to site leases
for the installation of towers, each of the Brazilian Subsidiaries (i) has all
necessary licenses, consents, authorizations, approvals, orders, certificates
and permits of and from, and has made all declarations and filings with, all
Brazilian governmental, administrative or regulatory authorities, all
self-regulatory organizations and all courts and other tribunals, to conduct its
business in the manner described in or contemplated by the Time of Sale
Memorandum and the Final Memorandum, including providing digital enhanced
specialized mobile radio services, except to the extent that the failure to
obtain such consents, authorizations, approvals, orders, certificates and
permits or make such declarations and filings would not have a material adverse
effect on the Brazilian Subsidiaries, taken as a whole, and (ii) has not
received any notice of proceedings relating to the violation, revocation or
modification of any such license, consent, authorization, approval, order,
certificate or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations of the Brazilian Subsidiaries, taken as a
whole, except as described in the Time of Sale Memorandum and in the Final
Memorandum;
(G) the statements contained in the Time of Sale Memorandum and in the Final
Memorandum under the captions “Risk Factors – Risk Factors Relating to Our
Company — We operate exclusively in foreign markets, and our assets, customers
and cash flows are concentrated in Latin America, which presents risks to our
operating plans – e. We are subject to foreign taxes in the countries in which
we operate, which may reduce amounts we receive from our operating companies or
may increase our tax costs,” insofar as it relates to certain tax assessment
notices received by Nextel Ltda, “Risk Factors – Risk Factors Relating to Our
Company – Our current and future debt may limit our flexibility and increase our
risk of default,” “Risk Factors – Risk Factors Relating to Our Company –
Government regulations determine how we operate in various countries, which
could limit our growth and strategic plans,” “Risk Factors – Risk Factors
Relating to Our Company – The costs we incur to connect our operating companies’
networks with those of other carriers are subject to local laws in the countries
in which they operate and may increase, which could adversely impact our
financial results,” “Business – Operating Companies – Brazil” in each case
insofar as certain parts of such statements constitute summaries of Brazilian
legal matters, legal documents or legal proceedings referred to therein, are
accurate in all material respects and fairly summarize all matters referred to
therein, and there are no material omissions under such captions with respect to
the description of statutes, rules or regulations that would make the statements
therein misleading.
7. there are no legal restrictions on the ability of Nextel S.A. (the Brazilian
subsidiary through which any dividend is expected to flow), Nextel Ltda., Nextel
LD, Nextel SMP or Nextel Serviços, to declare and pay any dividends or make any
payment or transfer of property or assets to its stockholders other than those
described in the Time of Sale Memorandum and in the Final Memorandum and such
restrictions would not have a material adverse effect on the prospects,
condition, financial or otherwise, or in the earnings, business or operations of
the Brazilian Subsidiaries, taken as a whole; and such descriptions, if any,
fairly summarize such restrictions.

B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF OPINION OF CHILE COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(D)
1. Centennial Cayman Corp Chile S.A. and Multikom S.A. (the “Operating
Companies”) have been duly incorporated, are validly existing as corporations
and are in good standing under the laws of Chile, have the corporate power and
authority to own their property and to conduct their business as described in
the Time of Sale Memorandum and the Final Memorandum and are duly qualified to
transact business and to own or lease property in Chile, except to the extent
that the failure to be so qualified or be in good standing would not have a
material adverse effect on the Operating Companies.
2. The Operating Companies have no subsidiaries.
3. Each of the Operating Companies has all necessary licenses, consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings with, all Chilean governmental, administrative
or regulatory authorities to own, lease, license and use its properties and
assets and to conduct its business in the manner described in or contemplated by
reference in the Time of Sale Memorandum and the Final Memorandum, except:
(i) as otherwise described in or contemplated by reference in the Time of Sale
Memorandum and the Final Memorandum; and/or (ii) to the extent that the failure
to obtain such licenses, consents, authorizations, approvals, orders,
certificates and permits or make such declarations and filings would not have a
material adverse effect on the Operating Companies, taken as a whole.
4. Except as described in or contemplated by reference in the Time of Sale
Memorandum and the Final Memorandum, to our knowledge, none of the Operating
Companies has received any notice of proceedings relating to the violation,
revocation or modification of any such license, consent, authorization,
approval, order, certificate or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a material adverse change in the condition, financial or
otherwise, or in the earnings, business or operations of the Operating
Companies, taken as a whole.
5. The statements contained in the Time of Sale Memorandum and the Final
Memorandum under the captions “Risk Factors – Risk Factors Relating to our
Company. We operate exclusively in foreign markets, and our assets, customers
and cash flows are concentrated in Latin America, which presents risks to our
operating plans” (only as they relate to the Operating Companies) and “Risk
Factors – Risk Factors Relating to our Company. Government regulations determine
how we operate in various countries, which could limit our growth and strategic
plans” (only as they relate to the Operating Companies), “Business – Operating
Companies – Chile – Competition,” “Business – Operating Companies – Chile –
Regulatory and Legal Overview”, and “Business – Operating Companies – Chile –
Foreign Currency Controls and Dividends,” in each case insofar as such
statements constitute summaries of the Chilean legal matters, documents or
proceedings referred to therein, are accurate in all material respects and
fairly summarize all matters referred to therein, and there are no material

B-3-1



--------------------------------------------------------------------------------



 



omissions under such captions with respect to the description of statutes, rules
or regulations that would make the statements therein misleading;
6. There are no restrictions (legal, contractual or otherwise) on the ability of
the Operating Companies to declare and pay any dividends or make any payment or
transfer of property or assets to its stockholders other than those described or
incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum and such restrictions as would not have a material adverse effect on
the prospects, condition, financial or otherwise, or in the earnings, business
or operations of the Operating Companies, taken as a whole; and such
descriptions, if any, fairly summarize such restrictions (without considering as
restrictions for these purposes any relevant taxes to be paid by the Operating
Companies at a corporate level or by any shareholder of the Operating Companies
as a foreign investor).

B-3-2



--------------------------------------------------------------------------------



 



EXHIBIT B-4
FORM OF OPINION OF MEXICO COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(D)
1. Comunicaciones Nextel de México, S.A. de C.V. (“Nextel México”) has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of Mexico, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and the Final
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on Nextel México and its subsidiaries, taken as a whole;
2. each subsidiary of Nextel México has been duly incorporated, is validly
existing as a corporation, in good standing under the laws of the jurisdiction
of its organization, has the corporate power and authority to own its property
and to conduct its business as described in the Time of Sale Memorandum and the
Final Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on Nextel México and its subsidiaries, taken as a
whole;
3. each of Nextel México and its subsidiaries (i) has all necessary licenses,
consents, authorizations, approvals, orders, certificates and permits of and
from, and has made all declarations and filings with, all Mexican governmental,
administrative or regulatory authorities, all self-regulatory organizations and
all courts and other tribunals, to own, lease, license and use its properties
and assets and to conduct its business in the manner described in or
contemplated by the Time of Sale Memorandum and the Final Memorandum, except to
the extent that the failure to obtain such consents, authorizations, approvals,
orders, certificates and permits or make such declarations and filings would not
have a material adverse effect on Nextel México and its subsidiaries, taken as a
whole, and (ii) has not received any notice of proceedings relating to the
violation, revocation or modification of any such license, consent,
authorization, approval, order, certificate or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a material adverse change in the condition,
financial or otherwise, or in the earnings, business or operations of Nextel
México and its subsidiaries, taken as a whole, except as described in the Time
of Sale Memorandum and the Final Memorandum;
4. each of Nextel México’s license-holding subsidiaries that is required
pursuant to Mexican law to do so, has filed an application with the Mexican
Ministry of Communications and Transportation (“SCT”) to renew 31 (thirty one)
of the governmental concessions they hold for an equal term as such originally
granted. All the applications were timely and properly filed and the SCT’s
resolutions approving the requested renewals have not been issued. Due to the
foregoing, the term of 23 (twenty three) of those concessions have already
expired or will soon expire. Nevertheless we do not foresee any reason according
to which the SCT could deny the

B-4-1



--------------------------------------------------------------------------------



 



renewal applications since the latter should be approved under standard
procedural basis, however the granting of such approval cannot be guaranteed in
any manner whatsoever.
5. the statements contained or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum under the captions specifically reviewed
“Business-Operating Companies-Mexico-Operating Company Overview”,
“Business-Operating Companies-Mexico-Competition”, “Business-Operating
Companies-Mexico-Regulatory and Legal Overview”, “Business-Operating
Companies-Mexico-Foreign Currency Controls and Dividends”, “Business-Operating
Companies-Mexico-Income Tax Legislation”, “Risk Factors – Risk Factors Relating
to Our Company – We operate exclusively in foreign markets, and our assets,
customers and cash flows are concentrated in Latin America, which presents risks
to our operating plans”, “Risk Factors – Risk Factors Relating to Our Company –
Government regulations determine how we operate in various countries, which
could limit our growth and strategy plans”, “Risk Factors – Risk Factors
Relating to Our Company – If our licenses to provide mobile services are not
renewed, or are modified or revoked, our business may be restricted”, “Risk
Factors – Risk Factors Relating to Our Company – Costs and other aspects of a
future deployment of advanced digital technology could adversely affect our
operations”, “Risk Factors – Risk Factors Relating to Our Company – Our current
and future debt may limit our flexibility and increase our risk of default”,
“Risk Factors – Risk Factors Relating to this Offering, in each case insofar,
may constitute summaries of the Mexican legal matters, documents or proceedings
referred to therein, are accurate in all material respects and fairly summarize
all matters referred to therein, and there are no material omissions under such
captions with respect to the description of statutes, rules or regulations that
would make the statements therein misleading; and
6. there are no restrictions (legal or contractual or otherwise) on the ability
of Nextel México to declare and pay any dividends or make any payment or
transfer of property or assets to its stockholders other than those described in
the Time of Sale Memorandum and the Final Memorandum and such restrictions as
would not have a material adverse effect on the prospects, condition, financial
or otherwise, or in the earnings, business or operations of the Parent’s Mexican
subsidiaries, taken as a whole; and such descriptions, if any, fairly summarize
such restrictions.

B-4-2



--------------------------------------------------------------------------------



 



EXHIBIT B-5
FORM OF OPINION OF PERU COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 5(D)

(A)   Nextel del Peru, S.A. (“Nextel Peru”) has been duly incorporated, is
validly existing as a corporation in good standing under the laws of Peru, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and the Final Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on Nextel Peru;   (B)   Nextel Peru has no subsidiaries.   (C)   Nextel Peru
(i) has all necessary concessions, licenses, consents, authorizations,
approvals, orders, certificates and permits of and from, and has made all
declarations and filings with, all Peruvian governmental, administrative or
regulatory authorities, all self-regulatory organizations and all courts and
other tribunals, to own, lease, license and use its properties and assets and to
conduct its business in the manner described in or contemplated by the Time of
Sale Memorandum and the Final Memorandum, including providing digital enhanced
specialized mobile radio services, except to the extent that the failure to
obtain such consents, authorizations, approvals, orders, certificates and
permits or make such declarations and filings would not have a material adverse
effect on Nextel Peru and (ii) has not received any notice of proceedings
relating to the violation, revocation or modification of any such license,
consent, authorization, approval, order, certificate or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in a material adverse change in the
condition, financial or otherwise, or in the earnings, business or operations of
Nextel Peru, except as described in the Time of Sale Memorandum and the Final
Memorandum;   (D)   The statements contained in the Time of Sale Memorandum and
the Final Memorandum, under the captions “Business-Operating
Companies-Peru-Competition”, “Business-Operating Companies-Peru-Regulatory and
Legal Overview” and “Business-Operating

B-5-1



--------------------------------------------------------------------------------



 



    Companies-Peru-Foreign Currency Controls and Dividends” in each case insofar
as such statements constitute summaries of the Peruvian law and legal matters,
documents or proceedings referred to therein, are accurate in all material
respects and fairly summarize all matters referred to therein, and there are no
material omissions under such captions with respect to the description of
statutes, rules or regulations that would make the statements therein
misleading; and   (E)   There are no restrictions (legal, contractual or
otherwise) on the ability of Nextel Peru to declare and pay any dividends or
make any payment or transfer of property or assets to its stockholders other
than those described in the Time of Sale Memorandum and the Final Memorandum and
such restrictions as would not have a material adverse effect on the prospects,
condition, financial or otherwise, or in the earnings, business or operations of
Nextel Peru; and such descriptions, if any, fairly summarize such restrictions.

B-5-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF REGISTRATION RIGHTS AGREEMENT
NII CAPITAL CORP.
$800,000,000
10% Senior Notes due 2016
REGISTRATION RIGHTS AGREEMENT
New York, New York
August 18, 2009
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
          NII Capital Corp., a corporation organized under the laws of the State
of Delaware (the “Company”), proposes to issue and sell to certain purchasers
(the “Initial Purchasers”) its 10% Senior Notes due 2016 (the “Notes”), upon the
terms set forth in the Purchase Agreement among the Company, the Guarantors (as
defined herein) and the Initial Purchasers dated August 13, 2009 (the “Purchase
Agreement”) relating to the initial placement (the “Initial Placement”) of the
Notes. The Notes will be unconditionally guaranteed on a senior unsecured basis
by each of the entities listed on Schedule I (the “Guarantors”) as provided for
in the Indenture (as defined herein) (the “Guarantees” and, together with the
Notes, the “Securities”). To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy a condition to your obligations thereunder,
the Company and the Guarantors, jointly and severally, agree with you for your
benefit and the benefit of the holders from time to time of the Securities
(including the Initial Purchasers) and the Exchange Securities (as defined
herein) (each a “Holder” and, collectively, the “Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

C-1



--------------------------------------------------------------------------------



 



          “Additional Interest” shall have the meaning set forth in Section 8
hereof.
          “Affiliate” shall have the meaning specified in Rule 405 under the Act
and the terms “controlling” and “controlled” shall have meanings correlative
thereto.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
federal legal holiday or a day on which banking institutions or trust companies
are authorized or obligated by law to close in New York City.
          “Closing Date” shall mean the date of the first issuance of the
Securities.
          “Commission” shall mean the Securities and Exchange Commission.
          “Deferral Period” shall have the meaning indicated in Section 4(k)(ii)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Securities” shall mean debt securities of the Company and
the related guarantees of the Guarantors as provided for in the Indenture
identical in all material respects to the Securities (except that the Additional
Interest provisions and transfer restrictions shall be eliminated) to be issued
under the Indenture.
          “Exchange Offer Registration Period” shall mean the 180-day period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement, or such shorter
period as will terminate when all Securities covered by the Exchange Offer
Registration Statement have been exchanged pursuant thereto.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company and the Guarantors on an appropriate form under the Act
with respect to the Registered Exchange Offer, all amendments and supplements to
such registration statement, including post-effective amendments thereto, in
each case including the Prospectus contained therein, all exhibits thereto and
all material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a Broker-Dealer and elects to exchange for Exchange
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from the
Company, any Guarantor, or any Affiliate of either the Company or any
Guarantor).
          “Final Memorandum” shall have the meaning set forth in the Purchase
Agreement.

C-2



--------------------------------------------------------------------------------



 



          “FINRA Rules” shall mean the rules of the Financial Industry
Regulatory Authority.
          “Freely Tradable” shall mean, with respect to a Security, a Security
that at any time of determination (i) may be sold to the public in accordance
with Rule 144 under the Act by a person that is not an “affiliate” (as defined
in Rule 144 under the Act) of the Company where no conditions of Rule 144 are
then applicable (other than the holding period requirement in paragraph (d) of
Rule 144 so long as such holding period requirement is satisfied at such time of
determination) and (ii) does not bear any restrictive legends relating to the
Act or any restrictive CUSIP numbers.
          “Guarantors” shall have the meaning set forth in the preamble hereto.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall mean the Indenture relating to the Notes, dated as
of August 18, 2009 among the Company, the Guarantors and Wilmington Trust
Company, as trustee, as the same may be amended from time to time in accordance
with the terms thereof.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean, on any date, Holders of a majority of
the aggregate principal amount of Securities and/or Exchange Securities, as
applicable, registered under a Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Shelf Registration Statement.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the Exchange Securities covered by
such Registration Statement, and all amendments and supplements thereto,
including post-effective amendments and any and all information incorporated by
reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registered Exchange Offer” shall mean the offer of the Company and
the Guarantors to issue and deliver to Holders that are not prohibited by any
law or policy of the

C-3



--------------------------------------------------------------------------------



 



Commission from participating in such offer, in exchange for the Securities, a
like aggregate principal amount of the Exchange Securities.
          “Registrable Securities” shall mean (i) Securities other than those
that (A) have been registered under a Registration Statement and exchanged or
disposed of pursuant to such Registration Statement, (B) are Freely Tradable, or
(C) cease to be outstanding, and (ii) any Exchange Securities, the resale of
which by the Holder thereof requires compliance with the prospectus delivery
requirements of the Act.
          “Registration Default” shall have the meaning set forth in Section 8
hereof.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the Exchange Securities pursuant to the provisions of this Agreement, any
amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.
          “Securities” shall have the meaning set forth in the preamble hereto.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” has the meaning set forth in Section 3(b)
hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company and the Guarantors pursuant to the provisions of
Section 3 hereof which covers some or all of the Securities or Exchange
Securities, as applicable, on an appropriate form under Rule 415 under the Act,
or any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “underwriter” shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.
     2. Registered Exchange Offer. (a) Unless a Registered Exchange Offer shall
not be permissible by applicable law or Commission policy, the Company and the
Guarantors shall use their respective reasonable best efforts to (i) prepare
and, within 210 calendar days after the Closing Date, file with the Commission
the Exchange Offer Registration Statement with respect to the Registered
Exchange Offer, (ii) cause the Exchange Offer Registration Statement to become
effective under the Act and commence the Registered Exchange Offer promptly
after such effectiveness and (iii) keep the Exchange Offer Registration
Statement effective until the

C-4



--------------------------------------------------------------------------------



 



closing of the Registered Exchange Offer and (iv) cause the Registered Exchange
Offer to be consummated not later than the 270th calendar day following the
Closing Date (or, if such 270th day is not a Business Day, the next succeeding
Businss Day) (the “Exchange Date”).
          (b) Upon the effectiveness of the Exchange Offer Registration
Statement, the Company and the Guarantors shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder electing to exchange Securities for Exchange Securities
(assuming that such Holder is not an Affiliate of the Company or any of the
Guarantors, acquires the Exchange Securities in the ordinary course of such
Holder’s business, has no arrangements with any person to participate in the
distribution of the Exchange Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Act.
          (c) In connection with the Registered Exchange Offer, the Company and
the Guarantors shall:
               (i) mail or cause to be mailed to each Holder a copy of the
Prospectus forming part of the Exchange Offer Registration Statement, together
with an appropriate letter of transmittal and related documents;
               (ii) keep the Registered Exchange Offer open for not less than 20
Business Days after the date notice thereof is mailed to the Holders (or longer
if required by applicable law);
               (iii) use their respective reasonable best efforts to keep the
Exchange Offer Registration Statement continuously effective under the Act,
supplemented and amended as required, under the Act to ensure that it is
available for sales of Exchange Securities by Exchanging Dealers during the
Exchange Offer Registration Period;
               (iv) utilize the services of a depositary for the Registered
Exchange Offer, which may be the Trustee or an Affiliate of the Trustee;
               (v) permit Holders to withdraw tendered Securities at any time
prior to the close of business, New York time, on the last Business Day on which
the Registered Exchange Offer is open;
               (vi) prior to effectiveness of the Exchange Offer Registration
Statement, if requested by the staff of the Commission, provide a supplemental
letter to the Commission (A) stating that the Company and the Guarantors are
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988),
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company and the Guarantors have not entered into any
arrangement or understanding with any person to distribute the Exchange
Securities to be received in the Registered Exchange Offer and that, to the best
of the Company’s and the Guarantors’ information and belief, each Holder
participating in the Registered Exchange Offer is acquiring the Exchange
Securities in the ordinary course of business and has no arrangement

C-5



--------------------------------------------------------------------------------



 



or understanding with any person to participate in the distribution of the
Exchange Securities; and
               (vii) comply in all material respects with all applicable laws.
          (d) As soon as practicable after the close of the Registered Exchange
Offer, the Company and the Guarantors shall:
               (i) accept for exchange all Securities properly tendered and not
validly withdrawn pursuant to the Registered Exchange Offer on or prior to its
expiration;
               (ii) deliver or cause to be delivered to the Trustee for
cancellation in accordance with Section 4(q) all Securities so accepted for
exchange; and
               (iii) cause the Trustee promptly to authenticate and deliver to
each Holder of Securities a principal amount of Exchange Securities equal to the
principal amount of the Securities of such Holder so accepted for exchange.
          (e) Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the Exchange Securities (x) could not under Commission policy as
in effect on the date of this Agreement rely on the position of the Commission
in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan
Stanley and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the
Commission’s letter to Shearman & Sterling LLP dated July 2, 1993 and similar
no-action letters; and (y) must comply with the registration and prospectus
delivery requirements of the Act in connection with any secondary resale
transaction, which must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of Exchange
Securities obtained by such Holder in exchange for Securities acquired by such
Holder directly from the Company, the Guarantors or one of their respective
Affiliates. Accordingly, each Holder participating in the Registered Exchange
Offer shall be required to represent to the Company and the Guarantors that, at
the time of the consummation of the Registered Exchange Offer:
               (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business;
               (ii) such Holder will have no arrangement or understanding with
any person to participate in the distribution of the Securities or the Exchange
Securities within the meaning of the Act; and
               (iii) such Holder is not an Affiliate of the Company or any of
the Guarantors.
          (f) If any Initial Purchaser determines that it is prohibited by law
or Commission policy from participating in the Registered Exchange Offer with
respect to the exchange of Securities constituting any portion of an unsold
allotment, at the request of such Initial Purchaser, the Company and the
Guarantors shall issue and deliver to the person purchasing Securities
registered under a Shelf Registration Statement as contemplated by Section

C-6



--------------------------------------------------------------------------------



 



3 hereof from such Initial Purchaser, in exchange for such Securities, a like
principal amount of Exchange Securities.
     3. Shelf Registration. (a) If (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of its outside counsel that it is not permitted to effect the Registered
Exchange Offer as contemplated by Section 2 hereof; (ii) the Registered Exchange
Offer has not been consummated by the Exchange Date; or (iii) any Holder
notifies the Company within 30 days following the consummation of the Registered
Exchange Offer that (A) it is prohibited by law or Commission policy from
participating in the Registered Exchange Offer; (B) it may not resell the
Exchange Securities acquired by it in the Registered Exchange Offer to the
public without delivering a prospectus and the prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales; or (C) it is a broker-dealer and owns Securities acquired directly from
the Company or an affiliate of the Company, then the Company and the Guarantors
shall effect a Shelf Registration Statement in accordance with subsection
(b) below.
          (b) (i) The Company and the Guarantors shall use their respective
reasonable best efforts to file with the Commission within 30 days after such
filing obligation arises, but in no event earlier than the 210th calendar day
after the Closing Date, and shall use their respective reasonable best efforts
to cause to be declared effective under the Act within 75 days of such filing,
pursuant to subsection (a) of this Section 3, a Shelf Registration Statement
relating to the offer and sale of the Securities or the Exchange Securities, as
applicable, by the Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement; provided, however, that no Holder shall be entitled to
have the Securities held by it covered by such Shelf Registration Statement or
be entitled to use a Prospectus forming a part thereof unless such Holder agrees
in writing to be bound by all of the provisions of this Agreement applicable to
such Holder and has returned to the Company a completed and signed selling
securityholder questionnaire in reasonable and customary form by the reasonable
deadline for responses set forth therein; and provided further, that with
respect to Exchange Securities received by an Initial Purchaser in exchange for
Securities constituting any portion of an unsold allotment, the Company and the
Guarantors may, if permitted by current interpretations by the Commission’s
staff, file a post-effective amendment to the Exchange Offer Registration
Statement containing the information required by Item 507 or 508 of
Regulation S-K, as applicable, in satisfaction of their obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement.
          (ii) The Company and the Guarantors shall use their respective
reasonable best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Act, in order to permit
the Prospectus forming part thereof to be usable by Holders for a period (the
“Shelf Registration Period”) from the date the Shelf Registration Statement is
declared effective by the Commission until the first to occur of (A) the date
upon which all the Securities or Exchange Securities, as applicable, covered by
the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement, become Freely Tradable or cease to be outstanding or
(B) two years after the Closing Date.

C-7



--------------------------------------------------------------------------------



 



          (iii) Subject to the provisions of Section 4 hereof, the Company and
the Guarantors shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
as to form in all material respects with the applicable requirements of the Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply:
          (a) The Company and the Guarantors shall:
               (i) furnish to the Initial Purchasers, not less than five
Business Days prior to the filing thereof with the Commission, a copy of any
Exchange Offer Registration Statement and any Shelf Registration Statement, and
each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein (but excluding all documents incorporated by
reference therein after the initial filing) and shall use their respective
reasonable best efforts to reflect in each such document, when so filed with the
Commission, such comments as the Initial Purchasers reasonably propose;
               (ii) include the information (as may be revised at the request or
requirement of the Commission) substantially in the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in Annex
B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Registered Exchange Offer, in Annex C
hereto in the underwriting or plan of distribution section of the Prospectus
contained in the Exchange Offer Registration Statement, and in Annex D hereto in
the letter of transmittal delivered pursuant to the Registered Exchange Offer;
               (iii) if requested by an Initial Purchaser, include the
information required by Item 507 or 508 of Regulation S-K, as applicable, in the
Prospectus contained in the Exchange Offer Registration Statement; and
               (iv) in the case of a Shelf Registration Statement, include the
names of the Holders (to the extent provided by such Holders) that propose to
sell Securities pursuant to the Shelf Registration Statement as selling security
holders; provided, that, the Company shall not be required to include the name
of any Holder that has not complied with the requirements set forth in
Section 3(b)(i) hereof.
          (b) Subject to the following provisions of this Section 4, the Company
and the Guarantors shall use their respective reasonable best efforts to ensure
that:
               (i) any Registration Statement and any amendment thereto and any
Prospectus forming a part thereof and any amendment or supplement thereto
complies as to form in all material respects with the Act; and

C-8



--------------------------------------------------------------------------------



 



               (ii) any Registration Statement and any amendment thereto does
not, as of the effective date of the Registration Statement or such amendment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading.
          (c) The Company and the Guarantors shall advise the Initial
Purchasers, the Holders of Securities covered by any Shelf Registration
Statement and any Exchanging Dealer under any Exchange Offer Registration
Statement that has provided in writing to the Company or any Guarantor a
telephone or facsimile number and address for notices (a “Known Exchanging
Dealer”), and, if requested by the Initial Purchasers or any such Holder or
Known Exchanging Dealer, shall confirm such advice in writing (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the Prospectus until the Company and the Guarantors shall
have remedied the basis for such suspension):
               (i) when the relevant Registration Statement and any amendment
thereto has been filed with the Commission and when the Registration Statement
or any post-effective amendment thereto has become effective;
               (ii) of any request by the Commission for any amendment or
supplement to the Registration Statement or the Prospectus or for additional
information;
               (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceeding for that purpose;
               (iv) of the receipt by the Company or the Guarantors of any
notification with respect to the suspension of the qualification of the
securities included therein for sale in any jurisdiction or the initiation of
any proceeding for such purpose; and
               (v) at a time when a Prospectus is required to be delivered under
the Act, of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          (d) The Company and the Guarantors shall use their respective
reasonable best efforts to prevent the issuance of any order suspending the
effectiveness of any Registration Statement or the qualification of the
securities therein for sale in any jurisdiction, and if issued to obtain as soon
as possible the withdrawal thereof.
          (e) The Company and the Guarantors shall furnish, upon written
request, to each Holder of Securities covered by any Shelf Registration
Statement, without charge, at least one copy of such Shelf Registration
Statement and any post-effective amendment thereto.
          (f) The Company and the Guarantors shall, during the Shelf
Registration Period, deliver to each Holder of Securities covered by any Shelf
Registration Statement, without

C-9



--------------------------------------------------------------------------------



 



charge, as many copies of the Prospectus (including the preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. Subject to the provisions of this
Section 4, the Company and the Guarantors consent to the use of the Prospectus
or any amendment or supplement thereto by each of the selling Holders of
Securities in connection with the offering and sale of the Securities covered by
the Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement (in each case, if such Holder is properly named in such
Prospectus, as amended and supplemented), except during any suspension period
referred to in Section 4(c) above or Section 4(k) below.
          (g) The Company and the Guarantors shall furnish to each Exchanging
Dealer which so requests, without charge, at least one copy of the Exchange
Offer Registration Statement and any post-effective amendment thereto.
          (h) The Company and the Guarantors shall promptly deliver to each
Initial Purchaser, each Exchanging Dealer and each other person required to
deliver a Prospectus during the Exchange Offer Registration Period, without
charge, as many copies of the Prospectus included in such Exchange Offer
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. Subject to the provisions of this Section 4, the
Company and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by any Initial Purchaser, any Exchanging Dealer and any
such other person that may be required to deliver a Prospectus following the
Registered Exchange Offer in connection with the offering and sale of the
Exchange Securities covered by the Prospectus, or any amendment or supplement
thereto, included in the Exchange Offer Registration Statement (in each case, if
such Initial Purchaser, Exchanging Dealer or other person is properly named in
such Prospectus, as amended and supplemented), except during any suspension
period referred to in Section 4(c) above or Section 4(k) below.
          (i) Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Company and the
Guarantors shall arrange, if necessary, for the qualification of the Securities
or the Exchange Securities for sale under the laws of such jurisdictions as any
Holder shall reasonably request and shall maintain such qualification in effect
so long as required; provided that in no event shall the Company or any
Guarantor be obligated to qualify to do business in any jurisdiction where it is
not then so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the Initial Placement, the
Registered Exchange Offer or any offering pursuant to a Shelf Registration
Statement, in any such jurisdiction where it is not then so subject, or to
subject itself to taxation in any jurisdiction where it is not now subject.
          (j) The Company and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing Exchange Securities or Securities to be issued or sold pursuant to
any Registration Statement free of any restrictive legends and in such
denominations and registered in such names as Holders may request.
          (k) (i) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above or subsection (k)(ii) below, the Company and the
Guarantors shall promptly

C-10



--------------------------------------------------------------------------------



 



(or within the time period provided for by clause (ii) hereof, if applicable)
prepare and file a post-effective amendment to the applicable Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to the Initial
Purchasers of the securities included therein, the Prospectus will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such circumstances, the Exchange Offer Registration Period and the Shelf
Registration Period shall be extended by the number of days from and including
the date of the giving of a notice of suspension pursuant to Section 4(c) or
Section 4(k)(ii), as applicable, to and including the date when the Initial
Purchasers, the Holders of the Securities covered by any Shelf Registration
Statement and any Known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section or shall have been advised in
writing by the Company and the Guarantors that the Prospectus may be used.
               (ii) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, or the occurrence or existence of any pending
corporate development or any other material event that, in the reasonable
judgment of NII Holdings, Inc. (the “Parent”), makes it appropriate to suspend
the availability of a Registration Statement and the related Prospectus, the
Parent shall give notice (without notice of the nature or details of such
events) to the Holders of the Securities covered by any Shelf Registration
Statement, the Initial Purchasers and any Known Exchanging Dealer, as
applicable, that the Registration Statement is suspended and, upon actual
receipt of any such notice, each such Holder, Initial Purchaser and Exchanging
Dealer, as applicable, agrees not to sell any Registrable Securities pursuant to
the Registration Statement until such Holder, Initial Purchaser or Exchanging
Dealer, as applicable, shall have received such amended or supplemented
Prospectus pursuant to this Section or have been advised in writing by the
Parent that the Prospectus may be used. The period during which the availability
of the Shelf Registration and any Prospectus is suspended (the “Deferral
Period”) shall not exceed 45 days in any three-month period or 90 days in any
twelve-month period.
          (l) The Company and the Guarantors shall comply in all material
respects with all applicable rules and regulations of the Commission and shall
make generally available to its security holders an earnings statement
satisfying the provisions of Section 11(a) of the Act as soon as practicable
after the effective date of the applicable Registration Statement.
          (m) The Company and the Guarantors may require each Holder of
Registrable Securities to be sold pursuant to any Registration Statement to
furnish to the Company and the Guarantors such information regarding the Holder
and the distribution of such securities as the Company and the Guarantors may
from time to time reasonably require for inclusion in such Registration
Statement, including such information requested or required by the Commission.
The Company and the Guarantors may exclude from such Registration Statement the
Registrable Securities of any Holder that fails to furnish such information
within a reasonable time after such request. Each Holder as to which Registrable
Securities are being included in a Registration Statement agrees to furnish to
the Company all information with respect to such Holder necessary to make any
information previously furnished to the Company by such Holder pursuant to this
Section 4(m) or otherwise not materially misleading.

C-11



--------------------------------------------------------------------------------



 



          (n) In the case of any Shelf Registration Statement, the Company and
the Guarantors shall enter into reasonable and customary agreements (including,
if requested, an underwriting agreement in reasonable and customary form) and
take all other reasonably appropriate actions in order to expedite or facilitate
the registration or the disposition of the Securities, and in connection
therewith, if an underwriting agreement is entered into, cause the same to
contain indemnification provisions and procedures no less favorable than those
set forth in Section 6 hereof.
          (o) In the case of any Shelf Registration Statement, the Company and
the Guarantors shall, if requested:
               (i) subject to the execution of confidentiality agreements
reasonably satisfactory to the Parent, upon reasonable prior written notice and
during regular business hours, make reasonably available for inspection by the
Holders of Securities to be registered thereunder, any underwriter participating
in any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter, at
the Parent’s principal place of business, all relevant financial and other
records and pertinent corporate documents of the Parent and its subsidiaries
reasonably requested by the Holders or any such underwriter, attorney,
accountant or agent in connection with any such Registration Statement as is
customary for similar due diligence examinations; provided, however, that with
respect to any attorney engaged by the Holders or any underwriter, the foregoing
inspection and information gathering shall be coordinated by one counsel
designated by the Holders and one counsel designated by the underwriter or
underwriters;
               (ii) subject to the execution of confidentiality agreements
reasonably satisfactory to the Parent, upon reasonable prior written notice and
during regular business hours, cause the Parent’s officers, employees,
accountants and auditors to supply, at the Parent’s principal place of business,
all relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that with respect to any attorney engaged by the Holders or
any underwriter, the foregoing inspection and information gathering shall be
coordinated by one counsel designated by the Holders and one counsel designated
by the underwriter or underwriters;
               (iii) in connection with an underwritten offering pursuant to
such Shelf Registration Statement, make such representations and warranties to
the underwriters, in form, substance and scope as are reasonably and customarily
made by issuers to underwriters in primary underwritten offerings and covering
matters including, but not limited to, those set forth in the Purchase
Agreement;
               (iv) in connection with an underwritten offering pursuant to such
Shelf Registration Statement, use reasonable best efforts to obtain opinions of
counsel to the Company and the Guarantors and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
Managing Underwriters, if any) addressed to the underwriters, covering such
matters concerning the Company and the Guarantors as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such underwriters;

C-12



--------------------------------------------------------------------------------



 



               (v) in connection with an underwritten public offering pursuant
to such Shelf Registration Statement, use reasonable best efforts to obtain
“comfort” letters and updates thereof from the independent certified public
accountants of the Parent (and, if necessary, any other independent certified
public accountants of any subsidiary of the Parent or of any business acquired
by the Parent for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to the
underwriters, in customary form reasonably acceptable to such independent
certified public accountants and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings;
and
               (vi) deliver such documents and certificates as may be reasonably
requested by the Managing Underwriters, including those to evidence compliance
with Section 4(k) and with any customary conditions contained in the
underwriting agreement or any other customary agreement entered into by the
Company in connection therewith.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(o) shall be performed at each closing under any underwriting or similar
customary agreement as and to the extent required thereunder.
          (p) In the case of any Exchange Offer Registration Statement, the
Company and the Guarantors shall, if requested by an Initial Purchaser, or by a
Broker-Dealer that holds Securities that were acquired as a result of market
making or other trading activities:
               (i) subject to the execution of confidentiality agreements
reasonably satisfactory to the Parent, upon reasonable prior written notice and
during regular business hours, make reasonably available for inspection by the
requesting party, and any attorney, accountant or other agent retained by the
requesting party, at the Parent’s principal place of business, all relevant
financial and other records, pertinent corporate documents and properties of the
Parent and its subsidiaries reasonably requested by the requesting party or any
such attorney, accountant or agent in connection with any such Registration
Statement as is customary for similar due diligence examinations; and
               (ii) subject to the execution of confidentiality agreements
reasonably satisfactory to the Parent, upon reasonable prior written notice and
during regular business hours, cause the Parent’s officers, employees,
accountants and auditors to supply, at the Parent’s principal place of business,
all relevant information reasonably requested by the requesting party, and any
attorney, accountant or other agent retained by the requesting party in
connection with any such Registration Statement as is customary for similar due
diligence examinations.
          (q) If a Registered Exchange Offer is to be consummated, upon delivery
of the Securities by Holders to the Company (or to such other person as directed
by the Company) in exchange for the Exchange Securities, the Company and the
Guarantors shall mark, or caused to be marked, on the Securities so exchanged
that such Securities are being cancelled in exchange for the Exchange
Securities. In no event shall the Securities be marked as paid or otherwise
satisfied.

C-13



--------------------------------------------------------------------------------



 



          (r) In the event that any Broker-Dealer shall underwrite any
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the FINRA Rules)
thereof, whether as a Holder of such Securities or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Company and the Guarantors shall provide reasonable assistance to such
Broker-Dealer in making filings in accordance with the FINRA Rules.
          (s) The Company and the Guarantors shall use their respective
reasonable best efforts to take all other steps necessary to effect the
registration of the Securities or the Exchange Securities, as the case may be,
covered by a Registration Statement.
     5. Registration Expenses. The Company and the Guarantors shall bear all
expenses incurred in connection with the performance of their obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders for the reasonable fees and disbursements
of one firm of counsel (which shall initially be Shearman & Sterling LLP, but
which may be another nationally recognized law firm experienced in securities
matters designated by the Majority Holders) in connection with the preparation,
filing and effectiveness of such Shelf Registration Statement. Notwithstanding
the foregoing, the Holders of the Securities or Exchange Securities being
registered shall pay all agency fees and commissions and underwriting discounts,
commissions and costs attributable to the sale of such Registrable Securities
and the fees and disbursements of any counsel or other advisors or experts
retained by or on behalf of such Holders (severally or jointly), other than the
counsel specifically referred to above.
     6 Indemnification and Contribution. (a) The Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Holder of
Securities or Exchange Securities, as the case may be, covered by any
Registration Statement, each Initial Purchaser and, with respect to any
Prospectus delivery as contemplated in Section 4(h) hereof, each Exchanging
Dealer, the directors, officers, employees, Affiliates and agents of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning of either
Section 15 of the Act or Section 20 of the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement as originally filed or in
any amendment thereof, or in any preliminary Prospectus or the Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and any
Guarantor will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to

C-14



--------------------------------------------------------------------------------



 



the Company or any Guarantor by or on behalf of the party claiming
indemnification specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that the Company and any Guarantor may
otherwise have.
          The Company and the Guarantors also, jointly and severally, agree to
indemnify as provided in this Section 6(a) or contribute as provided in Section
6(d) hereof to Losses of each underwriter, if any, of Securities or Exchange
Securities, as the case may be, registered under a Shelf Registration Statement,
their directors, officers, employees, Affiliates and agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this Section 6(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 4(n)
hereof.
     (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser as a Holder, in such capacity) severally and
not jointly agrees to indemnify and hold harmless the Company and the
Guarantors, each of their respective directors, officers, employees, Affiliates
and agents and each person who controls the Company or any Guarantor within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company and the Guarantors to each such Holder, but
only with reference to written information relating to such Holder furnished to
the Company or any Guarantor by or on behalf of such Holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability that any such Holder
may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those

C-15



--------------------------------------------------------------------------------



 



available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party;
provided that, in each case, not more than one such separate counsel shall be
employed for all indemnified parties. An indemnifying party will not, without
the prior written consent of the indemnified parties (such consent not to be
unreasonably withheld, conditioned or delayed), settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, and (ii) does
not include any statement as to or an admission of fault, culpability or a
failure to act, by or on behalf of any indemnified party. In addition, no
indemnified party shall, without the written consent of the indemnifying party
(such consent not to be unreasonably withheld, conditioned or delayed), effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending any loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses; provided, however, that in no case shall any Initial
Purchaser be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Securities, or in the case of
an Exchange Security, as applicable to such Exchange Securities, as set forth in
the Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Registration Statement which resulted in
such Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Final Memorandum, and benefits received by any other Holders shall
be deemed to be equal to the value of receiving Securities or Exchange
Securities, as applicable, registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration

C-16



--------------------------------------------------------------------------------



 



Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company or any Guarantor within the meaning of either the Act or
the Exchange Act, each director, officer, employee, Affiliate and agent of
either the Company or any Guarantor shall have the same rights to contribution
as the Company or any Guarantor, subject in each case to the applicable terms
and conditions of this paragraph (d).
     (e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any Guarantor or any of the indemnified parties referred to in this
Section 6, and will survive the sale by a Holder of securities covered by a
Registration Statement.
     7. Underwritten Registrations. (a) If any of the Securities or Exchange
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders, such selection to be subject to the Company’s
prior written approval, not to be unreasonably withheld, conditioned or delayed.
     (b) No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or Exchange Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
     8. Registration Defaults and Additional Interest. If (a) the Exchange Offer
Registration Statement has not been filed with the Commission by the 210th
calendar day after the Closing Date, (b) on or prior to the Exchange Date, the
Registered Exchange Offer has not been consummated, (c) on or prior to the 75th
day after the filing of a Shelf Registration Statement, such Shelf Registration
Statement has not been declared effective, or (d) after the Shelf Registration
Statement or the Exchange Offer Registration Statement has been declared
effective, such Registration Statement thereafter ceases to be effective or
usable in connection with resales or exchanges of Securities or Exchange
Securities in accordance with and during the periods specified in this Agreement
(other than as permitted pursuant to Section 4(c) or Section

C-17



--------------------------------------------------------------------------------



 



4(k)(ii))(each such event referred to in clauses (a) through (d), (a
“Registration Default”), interest (“Additional Interest”) will accrue, and be
paid as liquidated damages, on the principal amount of the Securities and the
Exchange Securities that are not Freely Tradable (“Restricted Securities”) (in
addition to the stated interest on such Restricted Securities) from and
including the date on which any such Registration Default shall occur to but
excluding the date that is the earlier of (i) the date on which all Registration
Defaults have been cured or (ii) the date such Restricted Securities become
Freely Tradable. Additional Interest will accrue at a rate of 0.25% per annum
during the 90-day period immediately following the occurrence of such
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, but in no event shall such rate exceed 1.00% per
annum. If, after the cure of all Registration Defaults then in effect, there is
a subsequent Registration Default, the rate of Additional Interest for such
subsequent Registration Default shall initially be 0.25% regardless of the rate
in effect with respect to any prior Registration Default at the time of cure of
such Registration Default.
          All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Security at the
time such Security is exchanged for an Exchange Security shall survive until
such time as all such obligations with respect to such Security have been
satisfied in full.
     9. No Inconsistent Agreements. The Company and the Guarantors have not
entered into, and agree not to enter into, any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders herein or
that otherwise conflicts with the provisions hereof.
     10. Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given at any time, unless the
Company and the Guarantors have obtained the written consent of the Holders of a
majority of the aggregate principal amount of the Registrable Securities then
outstanding; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Company
and the Guarantors shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective; provided, further, that no amendment, qualification,
supplement, waiver or consent with respect to Section 8 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Section 10 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company and the Guarantors have obtained the written consent of each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or Exchange
Securities, as the case may be, are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect the rights of other
Holders in any material respect may be given by the Majority Holders, determined
on the basis of Securities or Exchange Securities, as the case may be, being
sold rather than registered under such Registration Statement.

C-18



--------------------------------------------------------------------------------



 



     11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
          (a) if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of this Section 11, which
address initially is, with respect to each Holder, the address of such Holder
maintained by the registrar under the Indenture;
          (b) if to the Initial Purchasers, initially at the address or
addresses set forth in the Purchase Agreement; and
          (c) if to the Company or any Guarantor, initially at its address set
forth in the Purchase Agreement.
          All such notices and communications shall be deemed to have been duly
given when received.
          The Initial Purchasers, the Company and the Guarantors by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.
     12. Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement (if
an Initial Purchaser) or granted by law, including recovery of liquidated or
other damages, will be entitled to specific performance of its rights under this
Agreement. The Company and the Guarantors agree that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and hereby agrees to waive in any action for
specific performance the defense that a remedy at law would be adequate.
     13. Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company or any
Guarantor thereto, subsequent Holders of Securities and the Exchange Securities,
and the indemnified persons referred to in Section 6 hereof. The Company and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the Exchange Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
     14. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
     15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be

C-19



--------------------------------------------------------------------------------



 



performed in the State of New York. The parties hereto each hereby waive any
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.
     17. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by applicable law.
     18. Securities Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities or
Exchange Securities is required hereunder, Securities or Exchange Securities, as
applicable, held by the Company, the Guarantors or any of their respective
Affiliates (other than subsequent Holders of Securities or Exchange Securities
if such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Securities or Exchange Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.
[Signature Page Follows]

C-20